OFFICE OF THE ATTORNEY     GENERAL   OFTEXAS
                        AUSTIN




Em. Vlotor Ippollto
A8818tont county P.ttorney
Jefforeon county
l3ejeuuPiont
        , T exai3

mar   sir;




                                          aan8truutlcn
                                          xas, with re-
                                      areln stattalnsb
                                      ried voters o?
                                      ot, olty or town,
                                      lest preoeding
                                     termlnlnf3the ptml-
                                     plit5oEa IbIa-aiYl-
             Viotor Ippofite, page 2

             the pualifleb voters in any euoh oounty, or
             politloalaubdlvfeion. + + * "
             The~ords~aithe    quaU.fisd~otsr~* ordlnarlly
    WOuldhaYC MrerMoe tot&l zxtnBb8r   orpe3op1e qlaalliied
    to oa8t thelz?vote8 Fn alteleotfan by reemon of llddag
    poIl tax reaeipta and j&oat8who by law are entitled to
    aremptions.
               The I&gidliature,harerem, ha8 apparently reoopp
    nieed the extreme cllffioulty,if not the inpoaalbllity,
    of dota              UmLot lumber of qualuied7ot6r8 dth-
                     tall6
    inaglvaadirrtrietat~a         gl~attlaw bygirinseuehtesn
    but a lldtednead.ng in pro*iding*taIdngthe~ot6a          fof
    Governor at the la& preesdlng general eleotlan ad t&
    basis for               the.purUfled
                aet;ermisl.ng               toters in a$ su&
    ocxtnty,  or politioal aubdiYirdon"r




                 You al80 atote that the preolnot LBYdlYeP b
     yourinquiry
               la mu wet and &fiba         petition   km5llkewL*e
     been filed askLngthe Cmmlssi~mr~       Court not to aall.
     an eleotion.     18 find no atatUtorJ authority far.tha rfi-
     l.ngor a petithn     aaklng that an elmtion not be held.




APPR&&dR7G      10,   1939



ATTORNEY GENERAL QF T-S